United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, PATRICK HENRY
STATION, Newport News, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-91
Issued: July 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2008 appellant, through his representative, filed a timely appeal from the
December 19, 2007 merit decision of the Office of Workers’ Compensation Programs, which
awarded additional schedule compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than the one percent additional
impairment the Office awarded on December 19, 2007; and (2) whether the Office used the
correct pay rate. Appellant’s attorney asks the Board to review both the percentage impairment
and argues that appellant is entitled to a recurrent pay rate.
FACTUAL HISTORY
On June 10, 2003 appellant, then a 43-year-old city letter carrier, filed a claim alleging
that he sustained a right rotator cuff tear in the performance of duty. He first became aware of
the condition in June 2000. The Office accepted appellant’s claim for right rotator cuff tear.

Appellant stopped work on or about December 15, 2001 after undergoing right shoulder
surgery. The Office paid compensation for wage loss. On April 1, 2002 Dr. Loel Z. Payne,
appellant’s orthopedic surgeon, reported that appellant was doing well with his shoulder and was
finished with physical therapy and that April 1, 2002 was his first day back at full duty.
However, appellant continued to have complaints. On July 12, 2002 Dr. Payne stated that
appellant could continue working full duty as along as he did not carry his mailbag on either
shoulder. On March 19, 2004 he indicated that appellant was able to perform regular work with
no restriction other than to avoid carrying his mailbag on his right shoulder. On April 28, 2004
Dr. Payne reported that appellant appeared to have right shoulder subacromial bursitis. Yet, he
completed a duty status report indicating that appellant could perform regular work with no
restrictions whatsoever. On June 11, 2004, however, Dr. Payne referred appellant for diagnostic
testing to rule out a recurrent rotator cuff tear.
On October 1, 2004 the Office issued a schedule award for a seven percent impairment of
the right upper extremity. On April 21, 2006 it issued a schedule award for an additional three
percent impairment.
The Office authorized right shoulder revision surgery. On December 29, 2006 appellant
underwent right shoulder revision open rotator cuff repair and acromioplasty. Dr. Payne kept
appellant off work following surgery. He released appellant to limited duty effective
April 10, 2007.
On July 17, 2007 Dr. Payne evaluated appellant’s impairment. He noted 120 degrees
shoulder flexion, 31 degrees extension, 119 degrees abduction, 23 degrees adduction, 61 degrees
external rotation and 62 degrees internal rotation. He calculated that appellant had a total right
upper extremity impairment of 12 percent.
On September 13, 2007 appellant, who had received schedule awards for a total 10
percent impairment of his right upper extremity, filed a claim for an additional schedule award.
An Office medical adviser reviewed Dr. Payne’s evaluation and determined that appellant
had 11 percent impairment of the right upper extremity.
On December 19, 2007 the Office issued a schedule award for an additional one percent
impairment of the right upper extremity. It paid compensation based on appellant’s pay rate on
December 15, 2001, the date disability began.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of the Federal Employees’ Compensation Act1 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of

1

5 U.S.C. § 8107.

2

permanent impairment according to the standards set forth in the specified edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment.2
ANALYSIS -- ISSUE 1
According to the July 17, 2007 evaluation by Dr. Payne, the attending orthopedic
surgeon, appellant had 120 degrees right shoulder flexion. That represents four percent
impairment of the upper extremity.3 Appellant’s 31 degrees extension represents one percent
impairment.4 Abduction to 119 degrees represents three percent impairment.5 Adduction to 23
degrees represents one percent impairment.6 Appellant’s 61 degrees external rotation represents
no impairment.7 His 62 degrees internal rotation represents two percent impairment.8
Because the relative upper extremity value of each shoulder functional unit has been
taken into consideration in the impairment pie charts, the impairment values contributed by each
unit of motion are added to determine the impairment of the upper extremity due to abnormal
shoulder motion.9 Appellant therefore has 11 percent total impairment of the right upper
extremity due to loss of shoulder motion, or 1 percent more than he previously received. The
Board will affirm the Office’s December 19, 2007 decision on the issue of percentage
impairment.
LEGAL PRECEDENT -- ISSUE 2
Monetary compensation for disability or impairment due to an employment injury is paid
as a percentage of monthly pay.10 Section 8101(4) of the Act provides that “monthly pay” means
the monthly pay at the time of injury, or the monthly pay at the time disability begins, or the
monthly pay at the time compensable disability recurs if the recurrence begins more than six
months after the injured employee resumes regular full-time employment with the United States,
whichever is greater.11

2

20 C.F.R. § 10.404 (1999).

3

A.M.A., Guides 476, Table 16-40 (5th ed. 2001).

4

Id.

5

Id. at 477, Table 16-43.

6

Id.

7

Id. at 479, Table 16-46.

8

Id.

9

Id. at 479.

10

See 5 U.S.C. §§ 8105, 8106, 8107.

11

Id. at § 8101(4); John D. Williamson, 40 ECAB 1179 (1989).

3

ANALYSIS -- ISSUE 2
Appellant’s attorney argues the Office used the rate of pay when disability began in 2001,
notwithstanding a recurrence of temporary total disability due to the 2006 revision surgery. A
recurrence of temporary total disability is not alone determinative of whether appellant may
receive a later and presumably greater pay rate. The record must also show that the recurrence of
compensable disability began more than six months after appellant resumed regular full-time
employment with the United States. So the question is whether appellant ever resumed regular
full-time employment with the United States, and if so, whether he did so more than six months
before his December 29, 2006 revision surgery.
Dr. Payne reported that, following his initial surgery on December 14, 2001, appellant’s
first day back at full duty was April 1, 2002. Appellant was finished with physical therapy and
was doing well with his right shoulder, but restrictions would follow. That July, Dr. Payne stated
that appellant could continue working full duty as along as he did not carry his mailbag on either
shoulder. Then in March 2004 he indicated that appellant’s only restriction was to avoid
carrying his mailbag on his right shoulder. However, on April 28, 2004 Dr. Payne reported that
appellant could perform regular work with no restrictions whatsoever.
So the medical record, at least, indicates that appellant may have resumed regular fulltime employment with the United States on April 1, 2002 and was released to resume regular
full-time employment with the United States on April 28, 2004. Whether that employment did
resume as a matter of fact is not particularly clear from the record and the Office does not seem
to have addressed the matter. The Board will therefore set aside the Office’s December 19, 2007
decision on the issue of pay rate and will remand the case for further development and an
appropriate final decision on whether appellant is entitled to a recurrent pay rate due to his
authorized revision surgery on December 29, 2006.
CONCLUSION
The Board finds that appellant has no more than the one percent additional impairment
the Office awarded on December 19, 2007. The Board also finds that further development is
warranted on whether the Office used the correct pay rate.

4

ORDER
IT IS HEREBY ORDERED THAT the December 19, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this opinion.
Issued: July 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

